Citation Nr: 0023701	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  94-17 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left ear condition, 
including loss of the eardrum and middle ear apparatus, and 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and her husband


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active duty for training from February to 
September 1977, and active duty from May 1978 to December 
1985 and from March 1986 to July 1990.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1992 RO rating decision that denied service 
connection for a left ear condition, including hearing loss.  
In February 1997 and December 1999, the Board remanded the 
case to the RO for additional development.



FINDINGS OF FACT

1.  The veteran had left ear hearing loss prior to entry into 
service as demonstrated by audiometric testing at the time of 
her medical examination for enlistment into service, and she 
underwent left ear surgeries for tympanic membrane 
perforation and canal stenosis prior to service as 
demonstrated by service department medical reports of her 
hospitalizations.

2.  The worsening of the veteran's preservice left ear 
problems in service was due to the natural progression of her 
preservice left ear conditions; her preservice left ear 
hearing loss did not increase in severity during service.


CONCLUSION OF LAW

Worsening of the preservice left ear otitis media with 
tympanic membrane perforation and left ear cholesteatoma with 
canal stenosis was clearly and unmistakably the result of the 
natural progression of these conditions; the preservice left 
ear conditions, including hearing loss, were not aggravated 
by active service.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153 
(West 1991); 38 C.F.R. §§ 3.303, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active duty for training from February to 
September 1977, and active duty from May 1978 to December 
1985 and from March 1986 to July 1990.

Service department medical records show that the veteran 
underwent medical treatment and evaluations prior to service, 
as the dependent of another veteran, and during service.  A 
summary of hospitalization in December 1974 shows that she 
underwent left tympanoplasty type III (endaural incision) 
with incus repositioning for left tympanic membrane 
perforation.  A summary of her hospitalization in April 1976 
reveals a history of tympanoplasty with repair of tympanic 
membrane perforation and ossicular repositioning in December 
1974 through an endaural incision.  It was noted that she had 
approximately a 30-40 decibel hearing loss in the left ear, 
conductive in nature.  She underwent left revision 
tympanoplasty and canaloplasty during this hospitalization.  
The diagnoses were left chronic otitis media with tympanic 
membrane perforation and cholesteatoma with canal stenosis.  

The report of the veteran's medical examination for 
enlistment into service in November 1976 shows that she 
underwent audiometric testing.  On this audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
55
50
50

40

Defective hearing of the left ear was found at the November 
1976 examination, and she was found qualified for enlistment.

Service medical records show that the veteran underwent 
numerous audiometric evaluations and treatment for left ear 
problems.  These records show that she was seen for 
continuous left ear problems in the 1970's, 1980's, and 
1990's, and that she underwent various audiometric 
examinations in the 1970's and 1980's.  Some of the 
audiometric tests revealed worsening left ear hearing loss.  
A summary of hospitalization in October 1988 shows that she 
underwent exploratory tympanotomy and type I tympanoplasty of 
the left ear.  The diagnoses were conductive impairment of 
the left ear, lateralized tympanic membrane and ossicular 
discontinuity, and exploratory tympanotomy and type I 
tympanoplasty of the left ear.  A summary of hospitalization 
in June 1990 reveals that she underwent tympanoplasty and 
myringostapediopexy.  The diagnosis was lateralized left 
tympanic membrane with conductive loss.

The veteran underwent audiometric testing at the time of her 
medical examination for separation from service in July 1990.  
On this audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
40
35
40
35
35

It was noted that she had status post tympanoplasty of the 
left tympanic membrane that was healing well and that her 
left ear hearing loss had improved since the tympanoplasty.

Service department, VA, and private medical records show that 
the veteran was treated and evaluated for left ear problems 
in the 1990's.  The more salient medical reports with regard 
to the claim being considered in this appeal are discussed in 
the following paragraphs.

A service department medical report shows that the veteran 
underwent an annual medical examination while in the U.S. 
Navy Reserve in August 1991.  On audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
55
65
45
50
50

Private medical reports show that the veteran was seen for 
left ear problems in 1992.  A report of treatment in January 
1992 notes that she had symptoms of left sided ear blockage 
and hearing loss.  The left ear was examined and cleaned 
under the operating microscope and a moderate amount of 
squamous debris was removed from the canal.  There was an 
abnormal shelving defect involving the posterior portion of 
the deep canal creating a pseudo-membrane of sorts.  There 
was also some granulation tissue on this shelf.  The true 
tympanic membrane was visible beneath this level and the 
malleus handle was present.  The middle ear mucosa was 
moderately edematous.  No gross cholesteatoma was seen.  


The veteran and her husband testified at a hearing in 
November 1992.  The testimony was to the effect that the 
veteran had left ear surgery prior to service, but that she 
was found qualified for entry into service.  She testified to 
the effect that her left ear condition was aggravated by 
active service.

The veteran testified before the undersigned in January 1997.  
She testified to the effect that her left ear condition, 
including hearing loss, was aggravated by active service.


The veteran underwent VA audiometric testing in October 1997 
that showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
25
30
40
45
40

Speech audiometry revealed speech recognition ability of 
100 percent in the left ear.  The diagnosis was mild to 
moderate conductive left ear hearing loss.  It was noted that 
a review of the veteran's records reveal audiometric tests 
prior to service and at the time of her entry into service, 
and that a comparison of the results on this test with the 
results on some of the preservice tests did not indicate 
deterioration of left ear acuity during service.

The veteran underwent a left ear examination at a VA medical 
facility in October 1997.  She gave a history of 2 ear 
surgeries after service.  At the first post-service surgery 
in 1993, she was found to have cholesteatoma and underwent a 
canal wall mastoidectomy with meatoplasty and 
"isocoplasty".  She underwent additional surgery after that 
for tympanoplasty due to perforation.   Her outer auricles 
showed that she had 2 openings present.  This was the result 
of her 5th surgery.  Her ear canals showed a canal wall 
mastoidectomy.  Tympanic membranes showed previous surgical 
changes without signs of perforation.  There was evidence of 
a small graft present behind the eardrum.  The mastoid bowl 
was clean without signs of infection. There was no evidence 
of active infection or disease present.  It was noted that at 
the time of her audiogram at examination for separation from 
service she was only one month postop and that this audiogram 
was not considered reliable or stable at that point.  The 
examiner noted that cholesteatoma was diagnosed in 1993 and 
that this condition may or may not be the result of repeated 
left ear surgeries.  The examiner noted that the evidence was 
unclear as to whether or not the veteran's hearing loss was 
fixed at the time of her separation from service.

A January 2000 addendum to the reports of the veteran's VA 
medical examinations in October 1997 notes that the veteran's 
medical records were reviewed.  It was noted that there was 
no known cause of cholesteatoma, but that it was frequently 
associated with otitis media problems that were noted in the 
veteran's service medical records.  It was noted that otitis 
media with ruptured ear drum results in a piece of the 
eardrum falling into the middle ear recess, and there is 
where the cholesteatoma develops.  In the veteran's case, 
this had been a natural progression of frequent otitis media 
leading up to the cholesteatoma and the multiple surgeries 
required.  The physician who reviewed the records opined that 
the veteran had frequent otitis media problems requiring 
treatment with antibiotics during service, and this condition 
became worse during service.  "The worsening was clearly and 
unmistakably the result of the natural progression of the 
condition leading to cholesteatoma."  


B.  Legal Analysis

The veteran's claim for service connection for a left ear 
condition, including hearing loss, is well grounded, meaning 
it is plausible.  The Board finds that all relevant evidence 
has been obtained with regard to the claim and that no 
further assistance to the veteran is required to comply with 
VA's duty to assist her.  38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defect noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a),(b) (1999).  A veteran seeking service 
connection by aggravation is not entitled to presumption of 
aggravation in service, where there was temporary worsening 
of symptoms, but the condition itself did not worsen.  Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).

Service department medical records show that the veteran 
underwent left ear surgery with repair of tympanic membrane 
perforation and ossicular repositioning in 1974, and left 
revision tympanoplasty and canaloplasty for left ear otitis 
media with tympanic membrane perforation and cholesteatoma 
with canal stenosis in 1976 prior to entry in service in 
1977.  The report of the veteran's medical examination for 
enlistment into service in November 1976 shows that she 
underwent audiometric testing that showed left ear hearing 
loss.  Hence, the medical evidence clearly shows that she had 
left ear problems, including otitis medial and hearing loss, 
prior to entry into service.

The service medical records show that the veteran was treated 
for left ear problems and underwent surgeries for these 
problems in 1988 and 1990.  At the time of her medical 
examination for separation from service in July 1990 she 
under audiometric testing that did not indicate worsening of 
the left ear hearing loss from the time of her entry into 
service.

The veteran underwent VA medical examinations in 1997 that 
indicate her left ear hearing loss at the time of her medical 
examination for separation from service was unreliable 
because she had recently undergone left ear surgery and her 
hearing was not stable at that time.  A January 2000 VA 
addendum to the reports of her VA medical examinations in 
1997 notes that the veteran's left ear conditions, leading to 
cholesteatoma, worsened in service, but that this was clearly 
and unmistakably due to the natural progression of her otitis 
media.  Since the medical evidence reveals that the otitis 
media of the left ear existed prior to entry into service, 
service connection is not warranted for this left ear 
condition, including cholesteatoma.  The report of her recent 
audiometric testing in October 1997 does not show any 
worsening of the left ear hearing loss from the time of her 
audiometric testing in November 1976 when she underwent a 
medical examination for entry into service.  Hence, the Board 
finds that the preservice left ear hearing loss did not 
undergo permanent increase in severity during service.

The Board notes the testimony to the effect that the 
veteran's left ear conditions worsened in service that is 
corroborated by the medical evidence, but the overall medical 
evidence indicates that the worsening of the left ear 
conditions was clearly and unmistakably due to the natural 
progression of the left ear otitis media that existed prior 
to entry into service.  Nor does the overall medical evidence 
indicate any permanent worsening of the left ear hearing loss 
during service.

After consideration of all the evidence, the Board finds that 
evidence shows the veteran's left ear conditions, including 
otitis media and hearing loss, existed prior to entry into 
service and that the worsening of the left ear conditions in 
service were clearly and unmistakably due to the natural 
progression of the preservice left ear otitis media.  Nor 
does the evidence show that the preservice left ear hearing 
loss permanently worsened in service.  Hence, the 
preponderance of the evidence is against the claim for 
service connection for a left ear condition, including loss 
of the eardrum and middle ear apparatus, and hearing loss, 
and the claim is denied.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a left ear condition, including loss 
of the eardrum and middle ear apparatus, and hearing loss, is 
denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

